Citation Nr: 1236616	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as secondary to use of medications for treatment of a service-connected disability.

2.  Entitlement to an additional allowance for dependents, to include J.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 (diabetes mellitus) rating decision and an October 2008 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral shoulder disability and right knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  (See December 2011 report of general information.) 

The reopened issue of entitlement to service connection for diabetes mellitus to include as secondary to use of medications for treatment of a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The claims file included a VA Form 21-4138 from the Veteran dated in July 2011, with 12 pages of medical records which are not the claimant's medical records, and which the Board has removed from the claims file.  The record does not reflect that the RO ever considered these documents.  


FINDINGS OF FACT

1.  In an unappealed October 2005 decision, the RO denied service connection for diabetes mellitus.  

2.  Some of the evidence submitted subsequent to the last final RO decision is new and material, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim. 

3.  In VA correspondence dated in 1998, 1999, 2000, 2001, 2002, 2003, and 2005, the Veteran was notified that he was being paid additional compensation for having a spouse.  

4.  In correspondence and VA forms dated in 2000 and 2001, the Veteran referred to L.C. as his spouse. 

5.  In December 2003, the Veteran informed VA that L.C. was his common law wife. 

6.  A July 2004 VA field examiner found that L.C. was the Veteran's common law wife. 

7.  In December 2006, the Veteran informed VA that his marriage to L.C. was not working, and he would like her removed from his award.  

8.  The competent and credible evidence of record reflects that from approximately 1997 through 2006, the Veteran and L.C. held themselves out publically to be spouses, cohabitated, intended to be married to one another, and received benefits as spouses; thus, they were married under common law in South Carolina.

9.  There has been no demonstration by competent State or County legal documentation, nor competent and credible lay evidence of record, that the Veteran is divorced from L.C. 

10.  The evidence of record reflects that J. is not the legal wife of the Veteran.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2005 RO decision that denied service connection for diabetes mellitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011)

2.  The criteria for an additional dependency allowance, to include J., as the spouse of the Veteran have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§, 3.204, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in May 2008, VA informed the appellant of what evidence was required to substantiate the claim to reopen the previously denied claim for entitlement to service connection for diabetes, to include as secondary to a service connected disability, of his and VA's respective duties for obtaining evidence, of the reason for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection. 

With regard to the issue of entitlement to an additional allowance for dependents, VA notified the Veteran in October 2007 that it needed proof of his divorce from L.C. prior to finding a valid marriage to J.E.  Thus, the Veteran was informed of what was necessary to obtain an additional dependency allowance.  In addition, 38 C.F.R. § 3.105 does not apply where an award was based on an act of commission or omission by the payee, or with his knowledge, as in the present case.

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, correspondence from an attorney, purported excepts of Georgia law, and VA and private medical records and correspondence.  Additionally, the claims file contains the statements of the Veteran, to include his testimony, and lay statements.  The Board has carefully reviewed the statements and records and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  
  
VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Dependents

The Veteran contends that he is married to J., and thus, entitled to have her recognized as his spouse for VA compensation purposes.  The Board finds, for reasons noted below, that the Veteran does not have a valid marriage to J. and she is not recognized as his spouse for VA compensation purposes.  Thus, the Veteran is not entitled to additional dependents.

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). The purpose of the statute is to defray the costs of supporting the veteran's dependents when a service-connected disability is of a certain level hindering the veteran's employment abilities. Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009) quoting S. Representative No. 95-1054, at 19 (1978), U.S. Code Cong. & Admin. News 1978, p. 3465.

In order to receive an additional payment for a spouse, sufficient proof of marriage to that individual is required. 38 C.F.R. §§ 3.204, 3.205 (2011). 

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person. 38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

A veteran who is receiving compensation must notify the VA of any material change or expected change in his or her circumstances which would affect his or her entitlement to receive the benefit being paid. Such notice must be furnished when the recipient's dependency status changes. 38 C.F.R. § 3.660(a) (2011); see also 38 C.F.R. § 3.652(a) (2011) (requiring individuals in receipt of VA benefits to certify that the eligibility factors which established entitlement to the benefit being paid continue to exist).

The Veteran married L.C. on January 5, 1995.  A marriage license is of record.  VA correspondence, dated in June 1995, informed the Veteran that he was entitled to monthly compensation for his service-connected disabilities and that he would be paid additional benefits for his spouse, L.C.  The Veteran was informed to notify the RO "right away if there is any change in the status of [his] dependents."

VA correspondence, dated in July 1998, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must tell [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence, dated in November 1998, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must tell [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence, dated in December 1998, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must tell [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence, dated in March 1999, informed the Veteran that he was entitled to additional compensation for his spouse, L.C.  He was informed to "[l]et [VA] know right away if there is any change in the status of your dependents." 

VA correspondence, dated in December 1999, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must tell [VA] immediately if there is any change in the number or status of [his] dependents."

February 2000 correspondence from the Veteran's accredited representative to VA reflects that the Veteran desired that "his spouse", L.C. be appointed his custodian.

A March 2000 VA Form 21-4138 from the Veteran states "[p]lease appoint my spouse, [L.C.] as my custodian." 

An April 2000 VA Form 21-592 from the Veteran states that L.C. is his spouse.  (See block 13B).

VA correspondence to L.C. in August 2000 lists L.C. as the wife of the Veteran.  

VA correspondence, dated in December 2000, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must notify [VA] immediately if there is any change in the number or status of [his] dependents."

On a VA Form 21-686c, Declaration of Status of Dependents, dated in August 2001, the Veteran listed L.C. as his wife and noted a marriage date of March 1984.  It was noted that the Veteran's marital status was "married".  The Veteran stated that he and L.C. "have been married 1 time  - to each other."  

VA correspondence, dated in December 2001, informed the Veteran that he was entitled to additional compensation for his spouse, L.C.  He was informed to "[l]et [VA] know right away if there is any change in the status of your dependents."

An SSA disability information record, dated in June 2002, reflects that the Veteran was currently residing with his spouse.  

VA correspondence, dated in November 2002, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must notify [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence, dated in April 2002, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must notify [VA] immediately if there is any change in the number or status of [his] dependents."

VA correspondence to L.C. in January 2003 lists L.C. as the wife of the Veteran.  

In September 2003, VA provided the Veteran with a VA Form 21-686c and requested that he provide evidence of his marital status.   

VA correspondence, dated in December 2003, informed the Veteran that he was entitled to additional compensation for his spouse and that he "must notify [VA] immediately if there is any change in the number or status of [his] dependents."

The Veteran completed a VA Form 21-686c, which was received by VA in December 2003.  He stated that he had married L.C. in March 1984 and divorced her in April 1993.  He also stated that he had remarried her in January 1995 and divorced her in 1997.  (The Board notes that the Veteran had been receiving compensation for a spouse from 1997 to 2003 and as recently as 2001, he had specifically listed his marital status as "married".)  The Veteran also stated as follows:

At the time of the second divorce from [L.C.] we agreed to go-thru with the divorce.  After the divorce we still honored each other as spouses.  We reside together now and it is my wish that she remain my fiduciary.  We divorced mainly because it would allow our son, [D.C.] a chance to receive enough financial aid to go to college.  When the divorce was granted I call the VA in Columbia S.C. and stated I was divorced.  [L.C.] and I have lived together and we have taken care of each other since the divorce.  I wish her to retain her fiduciary status over my affairs and to be known as my common law wife.  DAV may visit our home to even check my will [and] none of this has been changed. 

The Board notes that despite the Veteran's contention that he had notified VA by phone that he was divorced, the claims file does not include a record of such a telephone conversation.  Moreover, from 1997 the Veteran had continued to allow VA to pay him additional compensation for L.C.  In addition, he referred to L.C. as his spouse in 2000 and 2001 VA forms and correspondence.  

Pursuant to the Veteran's above 2003 VA Form 21-686c, a field examination was conducted.  The record includes a report of a July 2004 home visit.  The interview record reflects that the Veteran stated that "even though they were divorced, they still lived as a married couple."  He noted that L.C.'s name was on all his life insurance and car insurance policies.  The interviewer stated that L.C.'s "attitude toward [the Veteran] appears to be a caring wife."  The report also refers to L.C. as the "spouse" and "common law wife".  A monthly income and source listed the "spouse income."

VA correspondence, dated in March 2005, informed the Veteran that he was being paid as a veteran with three dependents.  He was informed to "[l]et [VA] know right away if there is any change in the status of your dependents."

On December 14, 2006, the Veteran applied for a marriage license to marry J. in South Carolina.  The license reflects a marriage to J. on March [redacted], 2007.

On December 22, 2006, VA received a VA Form 21-4138 from the Veteran.  He stated, "[a]s of 21 Dec 06 I would like to have [L.C.] removed from my award.  We were approved for common law husband and wife.  But [L.C.] and I have decided that we can't make this marriage work."  

The Veteran submitted a VA Form 21-4138 in April 2007 in which he requested that [J.] be added as a dependant.

The Veteran submitted a VA Form 21-4138 in November 2007 in which he stated

This statement is in support of my dependency claim.  My former spouse [L.C.] and I last resided together in South Carolina in August 2005 . . . .  We purchased a home in  Augusta Ga.  With intentions of selling SC home. I also maintained the SC home.  In December 2006 [L.C.] committed a 2nd infraction against our marriage.  It was at this time I requested that she be removed from my award as a dependent.  We both agreed to move on with our lives after this being the third attempt.  After learning from the VA that I needed to divorce [L.C.] legally, I consulted with a South Carolina attorney and was advised to seek counsel from a Georgia attorney because that is the last place we lived together.  After consulting with the attorney in Augusta, GA. I was informed that there was no need for a divorce.  I even informed him about the dependent issue with the VA here and his response was the same. 

In correspondence dated in December 2007, VA informed the Veteran that per his request, it was removing L.C. from his award of benefits, but that he needed to provide a divorce decree showing that he was divorced in order to add J. and her children as dependents.  

The claims file includes correspondence from [L.C.] dated in July 2008.  She stated, in pertinent part:

[The Veteran] and I were married twice.  We were married on March [redacted], 1984 and again in January 1995.  Both marriages ended in divorce in [S.] County Family Court.  We resumed our relationship after the second divorce and were considered common law married by the VA in the state of South Carolina.  In August 2005, [the Veteran] and I a[sic] purchased a home at  . . ..  This is the last place that we lived together as a couple.  Our relationship ended in December 2006.  

In August 2008 correspondence, the Veteran stated that he had contacted an attorney who informed him that he did not need to obtain a divorce.   

In December 2008 correspondence, the Veteran stated that his marriage to J. is valid because "we submitted an application to the State of South Carolina to get married and after they search the records, 72 hours later it was founded that we both were free to marry."  The Board notes that if the Veteran had a common law marriage with L.C., it would be reasonable that there would be no record of it with the State of South Carolina.  Common law marriages, by their very nature, are marriages without a license or certificate issued by the state; thus, the Veteran's argument is not persuasive.

In a statement received by VA in April 2009, the Veteran stated that he and L.C. were "legally married and divorced in the state of South Carolina twice, therefore we cannot be common law married in the state of South Carolina.  In March 2007, the state of South Carolina approved marriage application for [the Veteran and J.] in [B, South Carolina, M. County].  The state of South Carolina did not find any impediment against our marriage; therefore we are legally married according to South Carolina statue."  The Board does not find it persuasive that the Veteran could not have a common law marriage with L.C. merely because he had previously had ceremonial marriages and divorces with her.  

The claims file includes correspondence, dated in November 2011, from attorney R.H.  He stated that the Veteran " was not 'married' to [L.C.] in 2007."  He further stated:

The [sic] were cohabitating, not married.  As there was never an Order of a Family Court finding there was a valid 'Common Law Marriage', there was no such marriage.  Conditions of a relationship is evidence argued before a Court in an action to prove a Common Law Marriage existed.  But without a Court Order, there is no Common Law Marriage.  Further, the fact South Carolina issued a License to [the Veteran and J.] to marry trumpts [sic] any claim of a 'Common Law Marriage.'

The Board finds that the opinion of R.H. has little if any probative value.  First, R.H. does not report the factual basis for his opinion.  His correspondence does not reflect that he was aware that the Veteran had previously claimed L.C. as his wife for numerous years and had accepted financial compensation based on their marriage.  From 1998 through 2005, the VA notified the Veteran, in writing, on approximately 10 occasions that he was being paid additional compensation for his spouse, and the Veteran accepted such compensation for being married to L.C.  In addition, he referred to L.C. as his spouse in documents to VA.  Second, R.H.'s correspondence stated that without a Family Court order, there can be no valid marriage.  R.H. provides no legal basis for such a statement.  The Board finds that the statement is not persuasive as it is contradictory to an essential element of a common law marriage.  Common law marriages, in states in which they are recognized, are marriages which are valid without the need for state documentation.  Third, R.H. stated that the marriage license "trumps" any claim of a common law marriage.  A review of South Carolina law reveals no such presumption, and R.H. has not provided any legal precedent for such.  By its very nature of being a common law marriage, there would be no documentation in the State system when the Veteran filed to marry J.  Thus, the state would be unaware, when the Veteran filed his application to marry, that he was in fact already married to L.C.  Moreover, the Veteran failed to mention such a marriage on the application.  The Board has found no legal precedent that common law marriages are automatically terminated when one spouse participates in a subsequent marriage ceremony to someone not his spouse.  To the contrary, the Board finds, as discussed in further detail below, that the Veteran's purported marriage to J. is void.

The claims file includes an August 2011 statement from L.C.  She stated:

Let it be known that at the time of the agreement during the field examiners visit neither of us understood that we would have to seek a legal divorce to resolve this matter concerning the common law marriage.  I did reside with him and I was appointed his fiduciary and I took care of him and he supported me and our children.  However let it be known no sexual relations occurred during this time.  [The Veteran] slept down stairs and I slept up stairs.  He is the father of my children and I help him then and I am trying to help him now so that he may move on with his life.  I have moved on as it has been explained to you all before.  He is married to [J.] and lives in [B.], South Carolina.  I am aware of this my sister even attended the weeding [sic] and both of our sons were in the weeding [sic].  We both have moved on with life. . . 

While L.C. now contends that she was not married to the Veteran in 2004 during the field examination, or subsequent to the 1997 divorce, the Board finds otherwise.  L.C.'s current statements do not negate her past actions, and that of the Veteran, at the time of their common law marriage.  The Board finds it persuasive that L.C. acted as the Veteran's spouse (i.e. lived with him, took care of his needs, had the same last name as him, was reportedly the beneficiary of his insurance policy and his will, attended his VA mental health appointments and was noted to be his wife, gave him his medications (See November and December 2002 VA clinical records and December 1998 L.M.C. clinical record) and understood that she was accepted as his spouse by VA.)  The Board finds it notable that beginning in 2000, L.C. was the Veteran's fiduciary for VA purposes.  Thus, she was in receipt of VA correspondence and was responsible for the Veteran's compensation benefits.  The January 2003, September 2004 and March 2005 VA correspondence, which was sent to L.C., addressed her as the spouse or wife of the Veteran.  In addition, it notified her that the Veteran was getting additional compensation for having a spouse.  At no time, while in receipt of these payments as a fiduciary, did L.C. inform VA that she was not the spouse of the Veteran.  The July 2004 field examination report reflects that L.C. "appears to be a caring wife".  L.C. was present at the field examination and the evidence does not reflect that she disputed that she was the Veteran's common law wife.  

The Veteran testified at the Board hearing that he was first married to L.C. in March 1984 and divorced in 1993.  He stated that they were remarried in January 1995 and divorced in 1997 to help his son get money for school.  He further testified that they "got back together" .  He testified that they did not "legally remarry" but lived together as friends. (See Board hearing transcript page 12.)  He further testified that he and L.C. were comfortable with the relationship without a license to marry.  He testified that she remained in his will and if anything happened to him, she still would be taken care.  He testified that he was aware that VA was paying benefits for L.C. without a marriage license and it was his understanding that the reason was because L.C. was his common law wife.   

The Board finds that the Veteran's testimony that he and L.C. did not "legally remarry" relates to the performance of a marriage ceremony, rather than the existence of a marriage by common law.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j).  South Carolina recognizes common law marriages, which may be proved by a preponderance of the evidence. 

A common-law marriage is formed when two parties contract to be married.  Johnson v. Johnson, 235 S.C. 542, 550, 112 S.E.2d 647, 651 (1960).  An express contract is not necessary to form a common law marriage; the agreement may be inferred from the circumstances.  Id.; Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 (1978).  Where the evidence reflects that the parties participated in "apparently matrimonial" cohabitation, and that while cohabiting the parties had a reputation in the community as being married, a rebuttable presumption arises that a common-law marriage was created.  Jeanes v. Jeanes, 255 S.C. 161, 166-67, 177 S.E.2d 537, 539-40 (1970).  There is a "a strong presumption in favor of marriage by cohabitation, apparently matrimonial, coupled with social acceptance over a long period of time." Barker v. Baker, 330 S.C. 361, 367, 499 S.E.2d 503, 506 (Ct. App. 1998).  Circumstantial evidence relied upon to prove a common-law marriage is the amount of time a couple has lived together and whether the couple publicly held themselves out as husband and wife.  Id.  "While the presumption of marriage from cohabitation and reputation is ordinarily a rebuttable presumption, the degree of proof to overcome it is generally very high, especially where the parties have cohabitated as husband and wife for a long time."  Owens v. Owens, 320 S.C. 543, 545, 466 S.E.2d 373, 375 (Ct. App. 1996). 

As a common law marriage is a legal marriage in South Carolina, where the Veteran and L.C. resided when their common law marriage was formed, and as they fulfilled the requirements of a common law marriage, as noted above, the Board finds that they are married.  

In order for the Veteran's relationship with J. to be recognized as a legal marriage by VA, he would have to have been widowed or divorced from L.C..  The evidence reflects that the L.C. is still alive and that she and the Veteran did not divorce; thus, he cannot be married to J.  The Board acknowledges the marriage license of the Veteran and J., the lay statements that the Veteran and J. had a ceremonial marriage, and statements that they hold themselves out as spouses.  Nevertheless, as the Veteran was not divorced or widowed from L.C., he is not legally married to J. for VA purposes.  A bigamous marriage is not recognized by either the federal government or the state of South Carolina.  See S.C. Code Ann § 20-1-80.  Even if the Veteran and J. were acting under a good-faith belief that they could marry, a bigamous second marriage is not valid as it would violate public policy. Johns v. Johns, 420 S.E.2d 856 (Ct. App. 1992).  A married person cannot enter into a valid marriage by participating in a marriage ceremony with a new person.  Day v. Day, 216 S.C. 334, 338, 58 S.E.2d 83, 85 (1950) ("A mere marriage ceremony between a man and a woman, where one of them has a living wife or husband, is not a marriage at all.  Such a marriage is absolutely void, and not merely voidable.").  

The Board also acknowledges the information provided in the claims file that common law marriages established after January 1, 1997 are not considered legal in Georgia.  However, as the Veteran was married in South Carolina, his marriage must be recognized in Georgia under Article IV, Section 1, of the United States Constitution.  The Board also notes that the evidence of record does not reflect that the Veteran and L.C. were, or have been, residents of Georgia during the majority of their marriage.  According to L.C., they lived together in South Carolina until August 2005, when they purchased a house together in Georgia.

The Board has considered the statement of L.C. that she and the Veteran did not have sexual relations during their common law marriage.  Such a situation does not negate a common law marriage.  A valid common law marriage does not require sexual relations, but rather that the parties understood that they agreed to be married, had the capacity to marry, and publicly represented themselves to be married.  The Board finds that the conditions have been met.  

According to the Veteran, he divorced L.C. in 1997, so that his son could obtain financial aid.  Thus, the Veteran and L.C. intended to live together as husband and wife, but merely did not want to acknowledge such for college financial aid purposes.  The evidence reflects that they wanted to be recognized as spouses, had the capacity to marry, cohabitated, and publically represented themselves to be married, to include at a VA field examination.  The Board acknowledges that a January 1999 SSA record, received by VA in August 1999, reflects that the Veteran had reported that he was residing with his ex-wife, L.C., for monetary reasons.  The Veteran listed L.C. as his "ex wife/common law wife."  Again, the Board finds that the Veteran's lack of a formal ceremonial marriage does not negate his common law marriage.  In addition, numerous other records reflect that the Veteran referred to L.C. as his spouse.  Moreover, in his November 2007 statement, the Veteran stated that L.C. had committed an infraction against their "marriage" in December 2006.  The approximately nine years of cohabitation from 1997 to 2006, the receipt of benefits as spouses, the written references to L.C. as a wife and spouse, the attendance of L.C. at medical appointments where she was referred to as a spouse, and L.C.'s statement that they purchased a house together and lived as a couple (See July 2008 statement) are all strong evidence of a marriage. 

The Board has also considered the statements of the L.C. that at the time of the field examination, neither she, nor the Veteran, understood that they "would have to seek a legal divorce to resolve this matter."  (See August 2011 statement.)  Parties need not understand every nuance of marriage or divorce law, but must know that their actions will render them married as that word is commonly understood.  Callen v. Callen, 365 S.C. 618 (2005).  In the present case, the Board finds that the overwhelming evidence from 1997 through 2006 reflects that the Veteran and L.C. intended to be in a marital relationship, and to receive the benefits of such a union.  

The Board has also considered whether the Veteran's claimed marriage to J. is valid under a presumption that where the same person enters into a conflicting marriage, the second marriage is presumed valid.  Hallum v. Hallum, 74 S.C. 407, 411, 54 S.E. 613, 614 (1905).  The party who attacks the second marriage bears the burden of proof that the first marriage was not dissolved at the time of the second.  See Scheper v. Scheper, 125 S.C. 89, 104, 118 S.E. 178, 183 (1923).  In the present case, both the Veteran and L.C. have indicated that they did not obtain a divorce subsequent to their common law marriage; thus, the presumption of a valid second marriage is rebutted.  

The Board has also considered 38 C.F.R. § 3.52 which provides that an attempted marriage which is invalid by reason of legal impediment, will nevertheless be deemed valid if (a) the marriage occurred one year or more before the veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 38 U.S.C.A. § 103(a).  However, as the Veteran is still alive, it is not applicable. 

In sum, for approximately 10 years the Veteran held himself out as married to L.C., and obtained VA compensation benefits based on this assertion.  During this time, L.C. also held herself out as the spouse of the Veteran.  They now choose to assert that they are not married, were not married while the Veteran was in receipt of benefits for a spouse, or in the alternative, that a divorce is not needed to validly remarry someone else.  The Board notes that if it were to find that the Veteran did not have a common law marriage to L.C. , he would have been in receipt of numerous years of financial compensation for which he was not entitled and for which he and L.C., as his fiduciary, readily accepted, despite numerous notes from VA regarding the need for the Veteran to notify VA if L.C. was no longer his spouse.  His acceptance of payments for a spouse, identified as L.C., his statement that he wished her to be considered his spouse, their cohabitation, and their other actions noted above, are evidence of their intention to be married to one another.  The Board finds that they are married under South Carolina law; their marriage is recognized by VA. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Diabetes

The Veteran avers that he suffers from diabetes due to active service or a medication taken for a service-connected disability.  Historically, an October 2005 RO decision denied the Veteran's claim for entitlement to service connection for diabetes mellitus.  The Veteran was provided notice of the determination and his appellate rights, but did not file a substantive appeal.  As such, that determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In April 2008, the Veteran submitted a claim to reopen his claim for entitlement to service connection for diabetes mellitus.  The September 2008 rating decision on appeal denied the Veteran's claim, finding that new and material evidence had not been received.  In a March 2010 Statement of the Case (SOC), the RO adjudicated the issue on the merits de novo.

Although the RO, in the March 2010 SOC essentially reopened the Veteran's claim, the Board must also assess whether new and material evidence has been received sufficient to reopen the claim of service connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

Legal criteria 
New and material evidence

The Board must consider the question of whether new and material evidence has been received to reopen a previously finally denied claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Secondary Basis

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Evidence at the time of the last final denial 

The evidence of record at the last final denial included the Veteran's STRs.  The STRs reflect numerous laboratory results, which are negative for sugar in the blood and which reflect that the Veteran's glucose level was with normal limits.  An August 1993 report of medical history for a Medical Evaluation Board/ Physical Evaluation Board reflects that the Veteran checked "yes" that he had a history of "sugar or albumin in urine."  In the notation section, he wrote, "sugar during my last annual physical.  PA states my sugar was high."  The Board notes that the August 1993 report of medical examination reflects that the Veteran's sugar was negative.  A June 1992 report of medical examination reflects that the Veteran's sugar was negative but there was "trace" albumin in his urine.  An April 1986 report of medical examination also reflects that urine was negative for sugar, but there was "trace" albumin in his urine.  In addition, a narrative summary (clinical resume), dated in December 1994, reflects that the Veteran denied diabetes.  

A February 2000 Lexington Medical Center report reflects that the Veteran's glucose level of 116 was not within normal limits (70 - 110).  

A January 2001 private record (Moore Orthopaedic Clinic, West Columbia Office) reflects that the Veteran denied "any history of diabetes."

An April 6, 2001 record from the Moore Orthopaedic Clinic reflects that the Veteran "does give a history of high blood sugar once or twice before so we are going to check his fasting blood sugar as well.  He has a family history of diabetes."  A subsequent April 19, 2001 record from the same office reflects that the Veteran's blood sugar was normal.  

An April 2002 psychiatric evaluation for SSA disability purposes reflects that the Veteran was a "very poor historian".  He reported a past medical history of degenerative joint disease, lower back pain, and bilateral shoulder pain. 

A May 31, 2004 private record reflects that the Veteran had a glucose test done with a result value of 417 H MG/DL.  A June 1, 2004 laboratory record reflects a glucose level of 264.  

A June 15, 2004 private record from Lexington Medical Center reflects that the Veteran was a new patient to Dr. J.H., but had been seen at the center previously.  She noted that the Veteran "has a diagnosis of non-insulin dependent diabetes mellitus just made on [June 1, 2004]."

Evidence since the last final denial.

The evidence received into the record since the last final denial of service connection consists of additional medical records, correspondence, and testimony. 

A letter dated in April 2006 from the William Jennings Bryan Dorn VA Medical Center (VAMC) stated that the Veteran was currently taking, or had recently taken, Ziprasidone.  The letter further reflects that studies have shown that Ziprasidone, in some patients, may cause an increase in blood sugar.  The letter stated that doctors cannot tell which patients will develop severe elevations of the sugar, and thus, testing (Hemoglobin A1c) is recommended every three months for the first year of therapy and then repeated yearly.  

The claims file includes correspondence from Dr. E.Q. of "The Medical Group", dated in November 2011.  He stated that "office notes from a visit on 11 November 1994 states a history of diabetes.  From these records, it is clear that [the Veteran] had diabetes as early as 1994."  A clinical record is associated with Dr. E.Q.'s correspondence.  It is dated November 11, 1996 and reflects that the Veteran had a prior medical history of diabetes.

The Veteran testified at the November 2011 Board hearing that while in the military he had "some high glucose readings" which were diabetic readings.  (See Board hearing transcript pages 3 and 4.)

Old and new evidence of record considered as a whole

The Board finds that the Veteran's testimony, the statement of Dr. E.Q., and the letter from the Dorn VAMC are new as they were not previously of record.  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  

The Veteran's testimony that he had a high glucose reading in service is essentially duplicative of his prior assertions; however, he has stated that it occurred in 1994, whereas, the prior evidence reflects that, in August 1993, he had made this contention.  The letter from Dr. E.Q., and the letter from the Dorn VAMC are new as they were not previously of record and they are material as they raise a reasonable possibility of substantiating the Veteran's claim.  The Board finds that the evidence received since the last final denial is new and material and the claim is reopened.

ORDER

Entitlement to an additional allowance for dependents, to include J., is denied.

As new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, to include as secondary to use of medications for treatment of a service-connected disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for diabetes mellitus may be granted on the merits, de novo.  The Board finds that remand for a supplemental medical opinion, and RO adjudication, is warranted.

While statements are generally presumed credible for purposes of reopening a previously denied claim, the presumption of credibility need not continue after the claim has been reopened.  In the present claim, the Board finds that the opinion of Dr. E.Q. lacks probative value as it appears to be based solely on one record, which the Board finds to be of little, if any, probative value.  Dr. E.Q. stated that a record, which notes a prior medical history of diabetes, is from November 11, 1994 when the Veteran would have been in service; however, an examination of the record reflects that it is from 1996, more than one year after the Veteran separated from service.  (The November 11 record is missing page 1, and only "History - Part 2" has been submitted to VA.  Thus, it is not clear whether Dr. E.Q. had a full record for his review.)  Importantly, the record has a handwritten date on the bottom which is "11Nov96".  A date is also imprinted on the bottom of the form; however, the year is not clearly indicated.  In addition, and importantly, the Board notes that the Veteran's STRs reflect that on November 11, 1994, the Veteran was admitted to a military facility for inpatient psychiatric treatment and evaluation.  The hospital report from that admission, dated in December 1994, reflects that the Veteran denied diabetes.  In addition, his urinalysis was within normal limits.  The report is entirely negative for any history of diabetes.  In addition, the STRs are negative for diabetes.  The December 1994 record reflects that the Veteran was admitted to the acute psychiatric ward, under close observations, after being transferred from Fort Gordon.  He was on Haldol at the time of his admission.  Not only does the record discussed by Dr. E.Q. actually reflect a date of 1996, but it notes a medication which the Veteran was not taking in 1994, thus, supporting that the record cited by Dr. E.Q. is from 1996 and not 1994.  In addition, the 1996 record reflects a history of diabetes, without any clinical evidence of such.  The clinical evidence of record reflects an onset of diabetes approximately 10 years after the Veteran separated from service.  In addition, the Board notes that even if the record was from 1994, which the Board finds that it is not, it still is less probative than the contemporaneous clinical findings and prior clinical findings, none of which reflects diabetes at that time.  Thus, in providing a supplemental VA opinion, as directed below, the clinician should not consider the opinion of Dr. E.Q.  See Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Veteran contends that his diabetes may be causally related to his treatment for a service-connected disability.  The Veteran is service connected for depressive disorder, degenerative joint disease of the left knee, thoracolumbar arthritis with intervertebral disc syndrome, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, instability of the left knee, residuals of a broken little finger of the right hand, and pes planus.  

Under 38 C.F.R. § 3.310, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

VA records reflect that the Veteran was prescribed Ziprasidone prior to March 2004 and it was discontinued in September 2006. (See March 2004, February 2005, July 2006 VA records, and September 15, 2006 VA mental health medication management note).  It appears that the Ziprasidone was prescribed for the Veteran's mental health.  As noted above, the claims file includes April 2006 correspondence from the Dorn VAMC, which reflects that the medication Ziprasidone may, in some patients, cause an increase in blood sugar.  

The Veteran underwent a VA examination in March 2010.  The examiner opined that the Veteran's diabetes is less likely than not related to his service-connected disabilities.  The examiner further stated that he "did not find any evidence showing that the medications [the Veteran] is on would predispose him to diabetes.  Diabetes is for the most part genetic and also has an onset temporarily with medications like prednisone.  I did not find any evidence of his being prescribed prednisone."  In light of the April 2006 VA correspondence, the Board finds that a supplemental clinical opinion which discusses the Veteran's use of Ziprasidone, and what effects if any, it may have on his diabetes, would be helpful to the Board.  

The Veteran's Hemoglobin A1C laboratory results reflect the following levels:

June 2004		8.8 (Lexington Medical Center)
September 2004	6.1 (Lexington Medical Center)
December 2007	6.40 (VA)
June 2008 		6.60 (VA)

The Board finds that additional laboratory records, if any, which reflect A1C levels for the one year time prior to the Veteran's use of Ziprasidone, during the use of Ziprasidone, and one year after his use of Ziprasidone may be helpful to the clinician in rendering an opinion as to any possible aggravation of diabetes. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received laboratory testing for his diabetes and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  The Veteran is asked to provide a complete copy of the November 11, 1996 record which he provided to Dr. E.Q., to include page 1.  In addition, associate all VA records which reflect the Veteran's medications from 2002 to present.  Thereafter, attempt to obtain all pertinent VA laboratory records which reflect Hemoglobin A1C levels from one year prior to the Veteran's first use of the mediation Ziprasidone, during the use of Ziprasidone, and one year after his use of Ziprasidone.  

2.  Make arrangements with an appropriate clinician to provide a supplemental medical opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes was caused by, or was chronically aggravated (worsened), by the use of the medication Ziprasidone.  The term "aggravation" means that there is a permanent increase in severity.  (Applicable VA law provides that service connection may be established for nonservice-connected disability or an injury that is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury, to include treatment, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310 (2011).)  

The claims folder and a copy of this remand must be made available to the examiner. The clinician should consider all pertinent evidence to include the Veteran's high glucose reading in February 2000, the normal glucose reading in April 2001, the diagnosis in June 2004, and the laboratory results of record, to include, the following Hemoglobin A1C levels:  8.8 (June 2004 Lexington Medical Center), 6.1 (September 2004 Lexington Medical Center), 6.40 (December 2007 VA), and 6.60 (June 2008 VA).  (The examiner should not consider the statement of Dr. E.Q. as it is based on an incorrect reading of a 1996 record.)

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the reopened claim for entitlement to service connection for diabetes mellitus, to include as secondary to use of medications for treatment of a service-connected disability.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


